DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/25/2009. The M903 submitted 09/15/11 states that there is an English translation of the international application which was filed on 12/22/2010.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/22 has been entered.

Application Pendency
Any application that has been pending five years or more should be carefully studied by the supervisory patent examiner and every effort should be made to terminate its prosecution. In order to accomplish this result, the application is to be considered "special" by the examiner. See MPEP 707.02. This application was discussed and considered with SPE Robert A.Wax on 08/08/22. See signature below for proof.

Status of Action/Status of Claims
 	The examiner acknowledges receipt of Amendments/Remarks filed on 04/08/22. Currently claims 7-9, 11-17, 19, 21, 28-30, and 32-35 are pending in this application. Claims 11-17 were previously withdrawn as being directed to a non-elected invention. Claims 1-6, 10, 18, 20, 22-27, and 31 have been canceled.
Accordingly, claims 7-9, 19, 21, 28-30, 32-35 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-9, 19, 21, 28-30, 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agg et al. (WO2009044203, from IDS), and further in view of Uruga (JP2003073207, from IDS of 02/05/20) and Hirata et al. (JP2000054194A), and Strömme (WO2008056323, from IDS).
Applicant’s claim:
-- Metallic medical supplies comprising a metallic material as a base material made of a metal selected from the group consisting of Ti or Ti alloy, stainless steel, and a Co-Cr alloy, and a film subjected to anodic oxidation treatment conducted by an electrolytic treatment under application of a pulsed current having a frequency of 1000 to 10000 Hz, the film having micro pores and/or micro-unevenness being found in a density of 5 x 10^4/mm^2 to 1.5 x 10^5/mm^2 directly on a surface of the metallic material, wherein the micro pores and/or micro- unevenness are impregnated with iodine or iodine compounds, and the metallic medical supplies are adapted to be grafted in a living body and have an antimicrobial activity value of 2 to 4.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 7, 20-21, 28-29, and 35, Agg teaches medical devices formed of metallic materials, specifically titanium or titanium alloys which are treated with anodic oxidation (an electrochemical treatment) in an acid electrolyte bath which forms the film on the surface of the titanium metal medical supply/implant (which are obviously adapted to be grafted in a living body since they are medical implants) which has pores or microunevennesses on the surface of the titanium medical supplies which are then impregnated with a biocidal material preferably silver wherein the metallic medical supplies have a residual antimicrobial activity (see entire document; Claims 23, 25; pg. 2, ln. 31-36; pg. 8, ln. 4-6; pg. 3, ln. 6-10; pg. 8, ln. 8-17; pg. 18, ln. 4-19; pg. 3, ln. 4; pg. 12, ln. 6-ln. 34; etc.). Agg further teaches wherein the concentration/loading of the antimicrobial agent that is impregnated into the micropores/microunevenneses is 2-20 μg/cm2, and they specifically exemplify loadings/concentrations of 10 μg/cm2 on a geometric area basis which correspond to 5 μg/cm2 on a microscopic area basis which gives a surface roughness of 2, and they teach that the geometric basis for loadings is typically used for orthopedic implants (see pg. 21, ln. 30-g. 22, ln. 2; pg. 10, ln. 13-pg. 11, ln. 3) which reads on the instantly claimed antimicrobial value of 2 to 4 (as applicant’s have evidenced in their affidavit from 02/16/17 that the concentration must be at least 4 micrograms/cm2 to achieve the claimed value of 2 to 4).

Regarding claims 7, 20-21, 28-30, 32, and 35, Agg teaches wherein the pores have a diameter and as such would obviously be circular or polygonal especially since they are being formed via electrochemical conditions in an acid electrolyte bath, more specifically wherein the diameters are up to 5 µm which reads on the instantly claimed diameter of 1 µm to 10 µm, and Agg further teaches wherein a surface roughness of 2 (which reads on applicant’s roughness of 2 µm) is known for implants, and Agg further teaches wherein surface roughness (which reads on the claimed micropores and microunevennesses, e.g. the density of these) can be controlled via the anodizing process (see pg. 10, ln. 18-pg. 11, ln. 3; pg. 16, ln. 9-11; pg. 17, ln. 20-22).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 7-9, 19, 21, 28-30, 32, and 35, Agg is silent to the specific claimed density of unevennesses and using iodine or and iodine compound, specifically PVP iodine, as the biocidal material. 
Regarding the unevenness density claimed in claims 7 and 21, Agg teaches that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters (See pg. 10, ln. 18-pg. 11, ln. 3; pg. 16, ln. 9-11; pg. 17, ln. 20-22). For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits required for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article.

Strömme teaches titanium metal having a porous titanium oxide coating thereon, wherein the coating is impregnated with a releasable agent, such as iodine or silver, having a desirable functional property ([0042]). Strömme teaches that either iodine or silver can be incorporated into a porous titanium oxide coating on a titanium implant, and as both have antimicrobial activity (this is a property of these compounds whether or not it was recognized by Strömme, “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable) it would have been obvious to one of ordinary skill in the art to use iodine in place of biocidal material/silver of Agg because Strömme expressly teaches that both can be impregnated into the anodic coating/titanium oxide coating and are releasable.
Uruga teaches a method of producing antibacterial metallic articles (tape and sheets) wherein the metal may be titanium or an alloy thereof ([0008]). The metal article is first subjected to DC electrolysis to form an anodic oxide coating thereon wherein the coating contains fine holes or irregularities ([0014, 0021]). Next, an iodine compound such as polyvinylpyrrolidone iodine (PVP-I) ([0018]; [0022]) is impregnated into the fine holes or irregularities ([0022]; [0023]). Uruga discloses that the resulting material “has excellent antibacterial properties” ([0024]) and testing showed that the viable cell count was less than or equal to the detection limit at any time after 1 hour of contact with the antibacterial material ([0028]). In order to achieve an anodic coating having high bactericidal activity in the invention of Agg, one would have found it obvious to use an iodine compound, such as PVP-I as the biocidal material and to impregnate it into the pores as is taught by Strömme and Uruga and to optimize the amount of iodine that is impregnated into pores in order to achieve the highest antimicrobial effect that is safe for medical uses, e.g. applicant’s antimicrobial value of 2 to 4 which they have evidenced is greater than 4 µg/cm2.
Hirata teaches forming antimicrobial materials which are suitable for medical facilities or equipment (See entire document; [0084]) which comprise metal, specifically titanium or titanium alloys which are treated to form micropores in an oxide film on the substrate, e.g. anodic oxidation and wherein iodine/iodine compounds are impregnated into the pores via an aqueous solution which comprises up to 5% concentration of the iodine/iodine compounds, specifically PVP-iodine (See entire document; claims; [0001]; Abstract; [0007-0034]; Claims; Examples (use PVP-iodine as the iodine compound in various concentrations); [0049]; ~[0034, discusses PVP iodine]; ~[008-0033, iodine/pvp-iodine can be sufficiently attached as it shows only negative polarity and is sufficiently attached via electrophoretic electrodeposition, also teaches that the pvp-iodine powder is used in concentrations of up to 10% by weight to achieve purposes of sterilization and lubrication]). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of PVP-iodine being used in the aqueous solution for electrophoretic electrodeposition (which is where a constant voltage is used to perform electrophoretic electrodeposition/electrophoresis) in order to achieve the desired level of sterilization/antimicrobial activity. 
In regards to the claimed antimicrobial activity value of 2 to 4, the examiner notes that the Antimicrobial Activity Value is a Japanese Industrial Standard (JIS) testing method used to determine the antimicrobial activity of antimicrobial treated materials or articles and thus, would not be a commonly used metric outside of Japan. According to the JIS, an antimicrobial activity value of ≥ 2.0 of a treated article would be considered an “antimicrobial article.” As Agg teaches that their medical implants/metallic articles, “has desirable biocidal properties to suppress and/or control infection” and can be greater than 4 µg/cm2, specifically 2-20 μg/cm2, which reads on the instantly claimed antimicrobial value of 2 to 4 (as applicant’s have evidenced in their affidavit from 02/16/17 that the concentration must be at least 4 micrograms/cm2 to achieve the claimed value of 2 to 4), (pg. 12, ln 23-26 and pg. 21, ln. 30-pg. 22, ln. 2; pg. 4, ln. 33-pg.5, ln. 3; pg. 6, ln. 13-19) then the articles of Agg obviously exhibit the claimed antimicrobial value. 
Regarding claims 9 and 19, Agg does not specifically teach wherein the thickness of the film/coating is of 3 µm to 5.2 µm. However, Agg does teach wherein the thickness of the anodic oxidation/oxide film depends on the length of time of the anodization process, the electrolyte bath conditions, and the voltage used and as such is an optimizable feature in order to achieve a film of the desired thickness (see entire document). 
However, this deficiency is also addressed by Strömme which teaches that the oxide film coatings on the surface of the implant can be formed to any desired thickness but specifically discloses less than 10 µm which reads on the instantly claimed range of 3 µm to 5.2 µm (See [0032]).

Regarding claims 7 and 21, Agg does not teach wherein the anodic oxidation is conducted under application of a pulsed current having a frequency of 1000 to 10000 Hz. However, the applicants have not provided any evidence as to the criticality of this feature or that this process limitation leads to a different product than that which is taught by prior art. It is known, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claims 33-34, Agg does not specifically teach the method steps that are instantly claimed. The examiner firstly respectfully points out that the instant claims are to metallic medical supplies and not a method of making the metallic medical supplies and as such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case Agg, does not teach the claimed method steps. However, as discussed above Agg does teach that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters (See pg. 16, ln. 9-11; pg. 17, ln. 20-22; pg. 10, ln. 18-pg. 11, ln. 3). For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits required for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article and the impregnation of the iodine into the pits in order to develop the instantly claimed metallic medical supplies because it was known to impregnate iodine in to films formed from anodic oxidation on metal surfaces specifically by electrophoresis which is the same method that is used by the instant invention with an aqueous PVP-iodine solution and electrolytic treatment with a constant voltage and constant voltage is known to be provided by the instantly claimed direct current wherein the metallic base material is placed in the aqueous iodine/aqueous iodide solution (See examples in Hirata; [0084]; claims; [0001]; Abstract; [0007-0034]; Claims; Examples (use PVP-iodine as the iodine compound in various concentrations); [0049]; ~[0034, discusses PVP iodine]; ~[008-0033, iodine/pvp-iodine can be sufficiently attached as it shows only negative polarity and is sufficiently attached via electrophoretic electrodeposition, also teaches that the pvp-iodine powder is used in concentrations of up to 10% by weight to achieve purposes of sterilization and lubrication]). Thus, determining the specific constant voltage for the process would have been an optimizable feature based on the combined teachings of the prior art, especially since Strömme teaches titanium metal having a porous titanium oxide coating thereon, wherein the coating is impregnated with a releasable agent, such as iodine or silver, having a desirable functional property ([0042]). Strömme teaches that either iodine or silver can be incorporated into a porous titanium oxide coating on a titanium implant, and as both have antimicrobial activity (this is a property of these compounds whether or not it was recognized by Strömme, “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable) it would have been obvious to one of ordinary skill in the art to use iodine in place of biocidal material/silver of Agg because Strömme expressly teaches that both can be impregnated into the anodic coating/titanium oxide coating and are releasable, and even further it would have been obvious to optimize the process for impregnating the iodine into the pores from the anodized/anodic oxidation surface on the titanium because Uruga teaches a method of producing antibacterial metallic articles (tape and sheets) wherein the metal may be titanium or an alloy thereof ([0008]). The metal article is first subjected to DC electrolysis to form an anodic oxide coating thereon wherein the coating contains fine holes or irregularities ([0014, 0021]). Next, an iodine compound such as polyvinylpyrrolidone iodine (PVP-I) ([0018]; [0022]) is impregnated into the fine holes or irregularities ([0022]; [0023]). Uruga discloses that the resulting material “has excellent antibacterial properties” ([0024]) and testing showed that the viable cell count was less than or equal to the detection limit at any time after 1 hour of contact with the antibacterial material ([0028]). In order to achieve an anodic coating having high bactericidal activity in the invention of Agg, one would have found it obvious to use an iodine compound, such as PVP-I as the biocidal material and to impregnate it into the pores as is taught by Strömme and Uruga and to optimize the amount of iodine that is impregnated into pores in order to achieve the highest antimicrobial effect that is safe for medical uses, e.g. applicant’s antimicrobial value of 2 to 4 which they have evidenced is greater than 4 µg/cm2.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the thickness of the oxide coating as necessary via the parameters of the anodization process (time, bath, voltage, etc.) because Agg teaches that the thickness of the film is optimizable by changing the parameters of this process to give the desired thickness, and Strömme teaches that the oxide film coatings on the surface of the implant can be formed to any desired thickness but specifically discloses less than 10 µm which reads on the instantly claimed range of 3 µm to 5.2 µm. Thus, it would have been obvious to form films of the same thickness on the surface of the titanium implants/medical supplies because oxide films of this thickness were known in the art to be formed via anodic oxidation and these were thicknesses that were known in the art to be used for medical implants. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Because Agg clearly teaches avoiding infection, and teaches wherein the concentration of the antimicrobial agents that they impregnate in the pores from their anodic oxidation film on the titanium/titanium alloy metallic medical supply is from 2-20 µg/cm2 which reads on the greater than the 4 µg/cm2 that is required to have the claimed antimicrobial value of 2 to 4 (as evidenced by applicant’s affidavit from 02/2017). Thus, one of ordinary skill in the art would have found it obvious to control the treatment parameters in order to maximize the biocidal material loading, specifically the iodine/PVP-iodine loading into the porous titanium oxide layer to achieve the necessary concentration to achieve an antimicrobial value of 2 to 4 as claimed because the combination of Agg, Uruga and Strömme teaches that impregnating iodide, specifically the claimed PVP-iodine into pits/pores/microunevennesses formed via aniodic oxidation on the surface of titanium leads to products having desirable biocidal properties, then one of ordinary skill in the art would conclude that the amount of biocidal material loaded into the porous surface can be controlled by the impregnation method which would be something that one of ordinary skill in the art would routinely optimize in order to achieve the most effective antimicrobial activity which is safe for metallic medical supplies and as is taught by Hirata it is known to optimize the amounts of iodine/pvp-iodine powder being used in electrophoretic electrodeposition solution in order to achieve the desired purpose, e.g. sterilization, antimicrobial activity, lubrication as is discussed above. 
Regarding the unevenness density, Agg teaches that the pitting (i.e. density of unevennesses can be controlled through the anodic oxidation process parameters. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits required for the surface.” Further, Agg teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finally, it would have been obvious to substitute the silver antimicrobial of Agg for the iodine as taught by Uruga and Strömme, because Strömme teaches that either/both iodine or silver can be incorporated into a porous titanium oxide coating on a titanium implant and subsequently released from the pores as an active agent, as both have antimicrobial activity in order to achieve an anodic coating having high bactericidal activity in the invention of Agg, and one would have found it obvious to use an iodine compound, such as PVP-I as the biocidal material because Uruga and Strömme both teach that it was known to impregnate iodine/iodine compounds into the pits/microunevennesses created via anodic oxidation which is the same methods being used in Agg. Thus, it would have been obvious for one of ordinary skill in the art to substitute the silver of Agg for another known antimicrobial/releaseable active agent, iodine, which was already known in the art to be impregnated into these same pores as are created in Agg to afford a releaseable drug into/onto the pores on the anodized titanium surface as is taught by Strömme and antimicrobial activity as is taught by Uruga. Thus, one of ordinary skill in the art would have readily had the motivation to use iodine/PVP-iodine in place of biocidal material/silver of Agg and in the same concentrations taught by Agg based upon these teachings because silver and iodine have been shown to be interchangeable for impregnation into these pores/microunevennesses from aniodic oxidation on the same titanium/titanium alloys to create antimicrobial metal articles/medical articles as is taught by Strömme since Strömme teaches that both silver and iodine are known releasable agents which can be impregnated/incorpoated into the porous titanium oxide coating on a titanium implant.
Regarding the instantly claimed process limitations, the claims are to metallic medical supplies not a method of making the metallic medical supplies, and the MPEP states, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). Especially since the combined teachings of the prior art render obvious the anodic oxidation of a titanium surface to provide micropores and microunevennesses whose density/presence can be optimized via the anodization method as per the teachings of Agg and have antimicrobial substances embedded therein as per the teachings of Agg, Strömme, Uruga, and Hirata as are discussed above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to claims with respect to the 103 rejection of record have been fully considered but were only persuasive with respect to the Weisser reference which has been withdrawn. Applicant’s arguments insofar as they pertain to the revised grounds of rejection presented herein are addressed below.
Applicants argue that the combination of references does not teach, disclose or suggest each element of the claimed invention specifically the instantly claimed constant voltage conditions, etc. Firstly, the examiner notes that applicants are trying to limit product claims/the claimed medical supplies by steps they use to make the medical supplies and it is known, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Thus, because the combination of the claimed references teaches applicant’s claimed medical supplies as is discussed above, the references still render obvious the instantly claimed medical supplies. Especially, since Strömme teaches that both silver and iodine are known interchangeable releasable agents which can be impregnated/incorpoated into the porous titanium oxide coating formed from anodic oxidation of a titanium implant and more specifically that it was known to impregnate PVP-iodine into micropores/microunevennesses created by anodic oxidation of titanium/titanium alloys as is taught by Hirata and Uruga. As such, one of ordinary skill in the art would be motivated to replace the antimicrobial silver that is being impregnated into titanium which has been treated with anodic oxidation to form micropores and microunevennesses in the surface for impregnating antimicrobial compounds, especially since Agg teaches impregnating up to 20 μg/cm2 of antimicrobial compound into their micropores and microunevennesses that were formed when titanium or titanium alloys are treated with anodic oxidation (an electrochemical treatment) in an acid electrolyte bath which forms the film on the surface of the titanium metal medical supply/implant (which are obviously adapted to be grafted in a living body since they are medical implants) which has pores or microunevennesses on the surface of the titanium medical supplies which are then impregnated with a biocidal material wherein the metallic medical supplies have a residual antimicrobial activity which would read on the claimed antimicrobial value of 2 to 4 because the concentration of the antimicrobial active is greater than 4 μg/cm2. One of ordinary skill in the art would be motivated to switch the silver antimicrobial material of Agg for the PVP-iodine/iodine antimicrobial material of Strömme, Hirata or Uruga and have it present in the concentrations taught by Agg because Strömme teaches that silver and iodine are interchangeable releaseable materials that can be impregnated into the micropores/microunevennesses formed from anodic oxidation of titanium. 
Applicants then argue that their electrodes and treatment conditions differ between the impregnation of the anion I- and the cation silver Ag+. The examiner recognizes this, but the claims are to the medical supplies themselves not a method of making them. Further, the prior art Strömme teaches specifically that both iodine and silver can be impregnated into anodic oxidation films on titanium, and Uruga and Hirata both teach that the impregnation of iodine via electrolysis/electrolytic treatment of base metal, e.g. titanium, with aqueous solutions comprising iodine, specifically PVP-iodine were known. Thus, it would have merely been optimization of known anodization conditions to achieve the loading levels that are claimed via the antimicrobial activity value, especially since Agg teaches that it was known to load antimicrobials into these micropores and microunevennesses formed from anodic oxidation at concentrations of up to up to 20 μg/cm2. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Especially since Agg specifically teaches that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits required for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article. Further, as the examiner has noted above the claims are to the medical supplies themselves not the method of making the medical supplies and as such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The examiner respectfully points out that the instant claims are not to a method of making the medical supplies, the claims are to the metallic medical supplies themselves. Thus, the obviousness rejection must demonstrate that the claimed metallic medical supplies are obvious over the prior art. As is discussed above, Agg teaches medical devices formed of metallic materials, specifically titanium or titanium alloys which are treated with anodic oxidation (an electrochemical treatment) in an acid electrolyte bath which forms the film on the surface of the titanium metal medical supply/implant (which are obviously adapted to be grafted in a living body since they are medical implants) which has pores or microunevennesses on the surface of the titanium medical supplies which are then impregnated with a biocidal material, preferably silver, wherein the metallic medical supplies have a residual antimicrobial activity. Agg further teaches wherein the concentration/loading of the antimicrobial agent that is impregnated into the micropores/microunevenneses is 2-20 μg/cm2, and they specifically exemplify loadings/concentrations of 10 μg/cm2 on a geometric area basis which correspond to 5 μg/cm2 on a microscopic area basis and a surface roughness of 2, and they teach that the geometric basis for loadings is typically used for orthopedic implants, and the loadings of the antimicrobial material of greater than 4 μg/cm^2 read on the instantly claimed antimicrobial value of 2 to 4. Agg further teaches wherein the pores have a diameter and as such would obviously be circular or polygonal especially since they are being formed via the same electrochemical conditions in an acid electrolyte bath, and Agg further teaches wherein a surface roughness of 2 and wherein dimensions and density of the pits can be optimized based on the anodizing conditions/process, and that the pits typically have depths of 2-3 microns (which read on applicant’s roughness of 2 µm) is known for implants (see pg. 10, ln. 18-pg. 11, ln. 3; pg. 18, ln. 4-19; etc.).
 However, with respect to the density of microunevennesses/micropores Agg teaches that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters, which include the current, voltage and frequency. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits require for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article. Thus, it would be obvious for one of ordinary skill in the art to optimize the anodization conditions to have the claimed pulsed current and claimed frequency with the use of constant voltage of the claimed range and to electrolytically treat the surface at the claimed constant voltage to impregnate iodine into the micropores/microunevenesses because Agg teaches that the anodization process can be optimized to achieve the desired thickness, number/density of pores and dimensions of the pores. Further it was known to impregnated iodine/iodide compounds such as the instantly claimed PVP-I into pores created by anodization and as such it would be obvious to optimize the conditions of the prior art in order to afford the most effective impregnation of iodine into the pores in order to achieve the claimed antimicrobial activity because Agg specifically teaches wherein the concentration of the impregnated antimicrobial/biocidal compound in their micropores/microunevennesses formed from anodic oxidation on titanium/titanium alloy surfaces is from 2-20 μg/cm which would be readily optimized by one of ordinary skill in the art to afford the most effective and safe antimicrobial metal surfaces for use in medical applications, e.g. applicant’s antimicrobial activity value of 2 to 4 that is instantly claimed and Strömme, Uruga, and Hirata are then used by the examiner to teach that it was known in the art to impregnate micropores and microunevennesses formed via anodic oxidation with iodine/iodine compounds including the claimed PVP-iodine which is an antimicrobial compound.
Strömme, Uruga, and Hirata are then used by the examiner to teach that it was known in the art to impregnate micropores and microunevennesses formed via anodic oxidation with iodine/iodine compounds including the claimed PVP-iodine.
As is further discussed above Agg specifically teaches wherein the concentration of the impregnated antimicrobial/biocidal compound in their micropores/microunevennesses formed from anodic oxidation on titanium/titanium alloy surfaces is from 2-20 μg/cm which would be readily optimized by one of ordinary skill in the art to afford the most effective and safe antimicrobial metal surfaces for use in medical applications, e.g. applicant’s antimicrobial activity value of 2 to 4 that is instantly claimed (As evidenced by applicant’s on 02/16/17 the claimed antimicrobial activity value is achieved when the concentration/loading of the antimicrobial/iodine is greater than 4 μg/cm2), as this is something that one of ordinary skill in the art routinely does when forming devices, etc. being used for medical purposes.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 7-9, 19, 21, 28-30, and 32-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615